Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered March 2, 1990, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was not afforded the effective assistance of trial counsel is based upon matters which are dehors the record and, thus, that claim is not reviewable on direct appeal (see, People v Navedo, 137 AD2d 726). The appropriate remedy is a postconviction motion pursuant to *714CPL 440.10, provided the statutory requirements are met (CPL 440.30). Insofar as we are able to review the ineffective assistance of counsel claim, we find that the defense counsel’s performance met the standard of meaningful representation (see, People v Baldi, 54 NY2d 137). The defendant’s counsel was responsible for negotiating an extremely advantageous plea bargain, substantially limiting the defendant’s exposure to imprisonment (see, People v Navedo, supra; People v Nicholls, 157 AD2d 1004, 1005). Thompson, J. P., Sullivan, Harwood, Miller and O’Brien, JJ., concur.